IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1676
                              Filed January 24, 2018


IN THE INTEREST OF W.J.M.,
Minor Child,

P.J., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Deborah Farmer

Minot, District Associate Judge.



       A father appeals the order terminating his parental rights to his child.

AFFIRMED.



       Amy L. Evenson of Larson & Evenson, Iowa City, for appellant father.

       Thomas J. Miller, Attorney General, and John B. McCormally, Assistant

Attorney General, for appellee State.

       Anthony A. Haughton of Linn County Advocate, Inc., Cedar Rapids,

guardian ad litem for minor child.



       Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                            2


DOYLE, Judge.

         A father appeals the order terminating his parental rights to his child under

Iowa Code section 232.116(1)(g), (h), and (o) (2017).             The father does not

challenge the evidence establishing the statutory grounds for termination. He

instead contends that termination of his parental rights is not in the child’s best

interest. We review his claim de novo. See In re A.M., 843 N.W.2d 100, 110 (Iowa

2014).

         The father’s sole allegation on appeal is that termination is not in the child’s

best interest because a relative “is willing to assume legal custody of the child

under Iowa Code section 232.116(3)(a).” Section 232.116(3)(a) states that the

court “need not terminate the relationship between the parent and child if the court

finds . . . [a] relative has legal custody of the child.” However, because the child is

not in the legal custody of a relative, section 232.116(3)(a) does not apply. See

id. at 113 (finding section 232.116(3)(a) inapplicable because the child was not in

the legal custody of a relative at the time of termination). We instead consider the

father’s claim under the best-interest provision of section 232.116(2), which

requires that the court “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child” in determining

whether to terminate parental rights. See In re P.L., 778 N.W.2d 33, 37 (Iowa

2010) (stating the court “should base its best-interest determination on the

legislative requirements contained in section 232.116(2)”).

         In considering a child’s best interest, we note that the need for a permanent

home is of primary importance. See In re J.E., 723 N.W.2d 793, 802 (Iowa 2006)
                                            3


(Cady, J., concurring specially) (noting the “defining elements in a child’s best

interest” are the child’s safety and “need for a permanent home”). Although the

law requires a “full measure of patience with troubled parents who attempt to

remedy a lack of parenting skills,” this patience has been built into the statutory

scheme of chapter 232. In re C.B., 611 N.W.2d 489, 494 (Iowa 2000). Once the

grounds for termination exist, time is of the essence. See In re A.C., 415 N.W.2d

609, 614 (Iowa 1987).

       The district court found the child’s “needs for permanency, security, safety,

and their imminent and long-term physical, mental, and emotional health cannot

be met by [the father]; therefore, the needs of the child for safety, stability, and

permanency compel termination of parental rights so that [the child] can be freed

for adoption.” The record establishes as much. The child has never met the father,

who is a convicted sex offender and serving a prison sentence for violating his

special sentence. The father’s discharge date is in April 2021. Although the father

hopes to have a relationship with the child, he cannot visit the child until he

completes sex-offender treatment. Under these facts, delaying permanency any

further is contrary to the child’s best interest.

       Because termination of the father’s parental rights serves the child’s best

interest, we affirm.

       AFFIRMED.